DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment/Corrected Drawings
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description. 
[0047] The central implant 51 has PEEK-ring zones for attachment to fascia and dermis, similar to areas 31, 40, and 41 in FIG. 4. The central mount 52 is metal, preferably nickel-titanium, and has a central channel 51a that is visible at the skin surface. A pronged-stud connector 53 fits into the channel 51a and provides mechanical connection to any mount via at least one pronged stud that inserts into locking channels 52a and turns into a locked position and is spring 54 pressure loaded into a held position.

Referring to figures 8A-8C:

    PNG
    media_image1.png
    659
    463
    media_image1.png
    Greyscale

1) In figures 8A and 8B, pronged-stud connector 52 appears to be mislabeled and should be 53;
2) In figure 8B, please label the central mount 52.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Interpretation
Claim 4 properly only functionally claims the human organism, “further comprising an attachment ring for attaching, at least one fascia layer and at least one dermal layer”. It is the examiner’s interpretation that claims 6-9, dependent from claim 4, further only functionally claim the human organism.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a system suitable for attachment of a device in a transverse direction to a bone comprising all claim limitations including a substantially cylindrical stud connector with a plurality of prongs extending outwardly from exterior surface; a spring coil, wherein the central mount extends through the cylindrical hole of the central bone implant and is secured into place; wherein the stud connector locks into the central mount by inserting the prongs into the locking channels and turning clockwise into a locked position; and wherein the spring is coiled up and the central mount is pressure loaded into a locked position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774